Per Curiam.
The complaint as we view it is based upon the theory of one contract. So construing it, the order appealed from is correct and should be affirmed, with ten dollars costs and disbursements, with leave to defendant to answer upon payment of said costs and ten dollars costs of motion at Special Term. Present — Clarke, P. J., Dowling, Merrell, McAvoy and Burr, JJ. Order affirmed, with ten dollars costs and disbursements, with leave to the defendant to answer within twenty days from service of order upon payment of said costs and ten dollars costs of motion at Special Term.